TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00272-CR



                               Michael Wade Parrett, Appellant

                                                 v.

                                  The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 02-131-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In the above cause, appellant Michael Wade Parrett has filed a pro se notice of appeal

from the district court’s 2006 judgment adjudicating him guilty of the felony offense of controlled-

substance fraud. He has also filed with this Court a motion for appointment of counsel and motion

for preparation of the appellate record. However, this Court has already affirmed the 2006 judgment

in an earlier appeal filed by Parrett, who at the time was represented by appointed counsel, and

mandate has long since issued.1 We do not have jurisdiction to consider subsequent appeals from




       1
           See Parrett v. State, No. 03-06-00467-CR, 2007 Tex. App. LEXIS 4497
(Tex. App.—Austin June 7, 2007, no pet.) (mem. op. on reh’g, not designated for publication)
(appeal filed pursuant to Anders v. California, 386 U.S. 738 (1967)).
that same judgment of conviction.2 Accordingly, we dismiss the appeal for want of jurisdiction and

dismiss Parrett’s motions as moot.



                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Jurisdiction

Filed: May 30, 2014

Do Not Publish




       2
         See Hines v. State, 70 S.W. 955 (Tex. Crim. App. 1903) ([O]nly one appeal can be made
from a verdict and judgment of conviction in any case.”); McDonald v. State, 401 S.W.3d 360, 361-
63 (Tex. App.—Amarillo 2013, pet. ref’d) (dismissing for want of jurisdiction subsequent appeal
of conviction that had previously been affirmed); see also Coleman v. State, No. 03-11-00648-CR,
2011 Tex. App. LEXIS 9653, at *1-2 (Tex. App.—Austin Dec. 8, 2011, no pet.) (mem. op.,
not designated for publication) (same).

                                                2